      Case: 1:18-op-45446-DAP Doc #: 8 Filed: 04/16/19 1 of 2. PageID #: 127



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OHIO


IN RE: NATIONAL PRESCRIPTION                   MDL NO. 2804
OPIATE LITIGATION
                                               Civ. No. 1:17-md-02804-DAP

THIS DOCUMENT RELATES TO:                      JUDGE POLSTER
Employer-Temasters Local Nos. 175 & 505
Health & Welfare Fund et al v. Purdue Pharma
L.P. et al, No: 1:18-op-45446-DAP




                               NOTICE OF APPEARANCE

       Please take notice that Mark H. Lynch of Covington & Burling LLP, One CityCenter, 850

Tenth Street, NW, Washington, DC 20001, hereby enters his appearance as counsel of record for

Defendant, McKesson Corporation in the above-captioned action.


                                           Respectfully submitted,

                                            /s/ Mark H. Lynch
                                           Mark H. Lynch (D.C. Bar No. 139110)
                                           COVINGTON & BURLING LLP
                                           One CityCenter, 850 Tenth Street, NW
                                           Washington, DC 20001
                                           (202) 662-6000 (Telephone)
                                           mlynch@cov.com

                                          Counsel for Defendant McKesson Corporation
      Case: 1:18-op-45446-DAP Doc #: 8 Filed: 04/16/19 2 of 2. PageID #: 128



                                CERTIFICATE OF SERVICE

       I hereby certify a copy of the foregoing Notice of Appearance was sent by the Court’s

electronic case filing system April 16, 2019, and served upon all those participating therein.


                                               /s/ Mark H. Lynch
                                              Mark H. Lynch (D.C. Bar No. 139110)




                                              —2—
